DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-16 are pending.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 15 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 15 recites the limitation "the at least a portion" in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-2, 6-10, 12-13 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Berta et al. (U.S. 2007/0072036), hereinafter Berta, in view of Lopez et al. (U.S. 2011/0223523), hereinafter Lopez, and Yamada et al. (U.S. 2010/0221635), hereinafter Yamada.
Regarding claim 1, Berta teaches an electrochemical cell (Fig. 7, fuel cell 73), comprising a membrane having first and second apposed major surfaces (Fig. 7, solid polymer electrolyte 10) and consisting essentially of metallic Pt (Paragraph 0054, lines 18-20); a cathode on the first major surface of the membrane (Fig. 7, cathode 72), the cathode comprising a first catalyst consisting essentially of Pt (Paragraph 0064, lines 13-14); and an anode on the second major surface of the membrane (Fig. 7, anode 71), comprising a second catalyst which may include Ir (Paragraph 0064, lines 4-10). 

Lopez teaches catalysts for use in electrodes, catalyst-coated membranes and membrane electrode assemblies for PEM electrolyzers as well as regenerative fuel cells (Abstract), specifically an anode catalyst (Paragraph 0034, lines 10-13) which comprises iridium oxide in a nano-sized form (Paragraph 0032, lines 1-4), wherein the iridium oxide makes up 100% of the catalytic substance (Example 1, Paragraph 0038; TiO2 is also present but is taught as an inert supporting material; Paragraph 0027, lines 1-6). Using iridium oxide as the primary anode catalyst results in low oxygen overvoltage, enables very low precious metal loadings for the catalyst, as well as improving the longevity of the catalyst and the endurance of the overall electrolyzer unit (Paragraph 0018 and Paragraph 0021, lines 1-5).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the electrochemical cell taught by Berta to comprise the high concentration of iridium catalyst as taught by Lopez in order to provide low oxygen overvoltage, decrease the amount of expensive precious metals used, improve the longevity of the catalyst and increase the endurance of the overall electrolyzer.
Berta in view of Lopez does not explicitly teach the first catalyst consisting essentially of both metallic Pt and Pt oxide. Lopez does however teach the use of “standard Pt catalysts” at the cathode (Paragraph 0034, lines 14-15). 
x…typically platinum dioxide”; Paragraph 0086, lines 7-12). MPEP § 2144.07 states “The selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945).” Yamada, as previously stated, teaches the combination of both platinum black, i.e. platinum metal, and platinum oxide being a suitable cathode catalyst material.
It would have therefore been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the cathode catalyst taught by Berta in view of Lopez to include both metallic platinum and platinum oxide as taught by Yamada, as they are recognized as being suitable in combination for a cathode catalyst. 
The electrochemical cell being particularly a “water electrolyzer” is a statement of intended use. MPEP § 2114 II states “"[A]pparatus claims cover what a device is, not what a device does." Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original). A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987) “. Berta in view of Lopez and Yamada 
Regarding claim 2, Berta in view of Lopez and Yamada teaches the second catalyst consisting essentially of Ir oxide (Lopez-Iridium oxide is the primary material with optional ruthenium oxide and an organic oxide which is taught as an inert supporting material; Paragraph 0023, lines 1-3; Paragraph 0027, lines 1-6; Example 1, Paragraph 0038). 
Regarding claim 6, Berta in view of Lopez and Yamada teaches the Ir oxide of the second catalyst collectively having an areal density of 0.5 to 2.5 mg/cm2 (Lopez-Paragraph 0034, lines 13-14).
Regarding claim 7, Berta in view of Lopez and Yamada teaches the membrane comprising polymer electrolyte (Berta-Paragraph 0063, lines 5-7).
Regarding claim 8, Berta in view of Lopez and Yamada teaches the polymer electrolyte being at least one of perfluorosulfonic acid (“perfluorinated sulfonic acid”; Berta-Paragraph 0051, lines 7-10) or perfluorosulfonimide acid (“perfluorinated polymer” with “sulfonimide” acid group; Berta-Paragraph 0051, lines 14-17). 
Regarding claim 9, Berta in view of Lopez and Yamada teaches the metallic Pt being collectively present in the membrane at a concentration of 8.3 mg/cm3 (loading of 0.015 mg/cm2 and thickness of 18 µm; Berta-Paragraph 0119, lines 24-27).
Regarding claim 10, Berta in view of Lopez and Yamada teaches the metallic Pt being distributed throughout the membrane (Berta- Fig. 2a; Paragraph 0053, lines 3-5).
Regarding claim 12, Berta in view of Lopez and Yamada teaches the membrane having a thickness extending between the first and second major surfaces (as shown in 
Regarding claim 13, Berta in view of Lopez and Yamada teaches the membrane having a thickness extending between the first and second major surfaces (as shown in Fig. 7 of Berta), wherein the thickness has a midpoint between the first and second major surfaces (as shown approximately in Fig. 1a of Berta; further indicated by the half size Meyer bar used for the one-sided catalyst coating in Example 5, Paragraph 0143, lines 19-27), a first region between the first major surface and the midpoint which is essentially free of both metallic Pt and Pt oxide (rightmost side shown as free of particles 14 in Fig. 1a of Berta), and a second region between the second major surface and the midpoint which comprises the metallic Pt in the membrane (as shown in Fig. 1a of Berta, the catalyst particles 14 may be only on one side; Paragraph 0052, lines 10-12; specifically the anode side, Example 5, Paragraph 0144).
Regarding claim 15, Berta in view of Lopez and Yamada teaches at least a portion of the metallic Pt in the membrane being present on a support (Berta-Paragraph 0054, lines 1-3).
Claims 3-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Berta in view of Lopez and Yamada, as applied to claim 1, further in view of LaConti et al (U.S. Patent No. 4,528,083), hereinafter LaConti.
Regarding claim 3, Berta in view of Lopez and Yamada teaches all the elements of the electrolyzer of claim 1 as stated above. Berta in view of Lopez and Yamada does not explicitly teach the second catalyst further comprising at least one of metallic Pt and Pt oxide. Berta does however teach the use of metallic Pt as an anode or cathode catalyst in combination with a transition metal which may include Ir (Paragraph 0064, lines 4-10). Lopez also teaches the potential addition of platinum oxide to the iridium anode catalyst (Paragraph 0009, lines 7-12).
LaConti teaches an electrolysis cell (Abstract), comprising an anode catalyst which includes at least two platinum group metal containing compounds, which include metallic form or oxides of iridium and platinum (Col. 7, lines 30-35 and 40-51), as well as a valve metal-containing compound, which may include titanium oxide (Col. 8, lines 8-15). This composition results in reduced power consumption by the cell and improved stability and subsequent lifetime of the cell (Col. 6, lines 34-43). Lopez similarly teaches the inclusion of titanium oxide in the catalyst material as a supporting material (Paragraph 0027, lines 1-5, and Paragraph 0028, lines 1-2).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the anode catalyst taught by Berta in view of Lopez and Yamada to include a platinum or platinum oxide as a secondary catalyst material as taught by LaConti in order to reduce power consumption and increase stability and longevity. 

Regarding claim 5, Berta in view of Lopez, Yamada and LaConti teaches the at least one of metallic Ir or Ir oxide and at least one of metallic Pt or Pt oxide having a collective weight ratio, calculated as elemental Ir and Pt, respectively, of up to about 199:1 Ir to Pt (LaConti teaches the first platinum group containing compound comprising 99.5% by weight and the second platinum group containing compound as comprising 0.5% by weight of the platinum group containing compounds, Col. 9, lines 10-14; Lopez teaches iridium being the main catalytic component when adding platinum as an additional metal oxide, Paragraph 0009, lines 7-12).
Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Berta in view of Lopez and Yamada, as applied to claim 1 above, and further in view of Coms et al. (U.S. Patent No. 9,083,050).
Regarding claim 11, Berta in view of Lopez and Yamada teaches all the elements of the electrolyzer of claim 1 as stated above. Berta in view of Lopez and Yamada further teaches the membrane having a thickness extending between the first and second major surfaces (as shown in Fig. 7 of Berta), and first, second, and third regions spaced across the thickness (as shown in Fig. 1b of Berta), wherein the first region is the closest region to the first major surface (the rightmost as shown in Fig. 1b of Berta), wherein the second region is the closest region to the second major surface (the leftmost as shown in Fig. 1b of Berta), wherein the third region is located between 
Though Berta in view of Lopez and Yamada does not explicitly teach the three regions being “equally spaced”, Berta does teach controlling the thickness of the catalyst coating and infiltration when applied to the composite membrane with Meyer bars of proportional sizes (#22 and #44 Meyer bars; Paragraph 0143, lines 19-27), specifically when intended for the catalyst to be on only one side of the membrane (Paragraph 0143, lines 1-4). 
Coms teaches a fuel cell including an ion conducting membrane which comprises platinum (Abstract), wherein the membrane comprises two ionomer layers on either side of a central expanded PTFE layer, all of the layers having the same thickness (Col. 5, lines 64-67), and one of the ionomer layers comprises platinum (Col. 6, lines 1-3). The platinum containing membrane is taught as inhibiting the loss of fluoride ions from the ion conducting membrane (Col. 3, lines 30-33), essentially the same motivation taught by Berta for including the platinum catalyst on the membrane (Berta-Paragraph 0050).
KSR Rationale E states that it may be obvious to choose “from a finite number of identified, predictable solutions, with a reasonable expectation of success”. Although Berta in view of Lopez and Gillian does not teach the membrane having three equally space regions, there are a finite number of possible configurations for the relative 
It would have therefore been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the Pt containing layer of the membrane taught by Berta in view of Lopez and Yamada to have a controlled relative thickness to the overall membrane thickness, specifically a third as taught by Coms, as one of a finite number of configurations that would warrant a reasonable expectation for success.
Furthermore, MPEP § 2144.04 states “In Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984), the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device.” Berta in view of Lopez and Yamada only differs from the invention of claim 11 in the relative dimensions of the three regions, and there is no indication that it would perform differently when having the relative dimensions of the claimed device.
Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Berta in view of Lopez and Yamada, as applied to claim 1 above, further in view of Kaz (EP 1833112 A2; citations based on translation).
Berta in view of Lopez teaches and Yamada all the elements of the electrolyzer of claim 1 as stated above. Berta in view of Lopez and Yamada further teaches the 
Berta in view of Lopez and Yamada does not explicitly teach the metallic Pt being present in and only within 0.05 micrometer to 0.5 micrometer from the midpoint toward both the first and second major surfaces of the membrane. Berta does however teach the membrane being ideally very thin, preferably less than 40 µm (Paragraph 0051, lines 1-5). Berta further teaches the platinum catalyst particles being dispersed with an ion exchange material in an expanded PTFE membrane (Paragraph 0025, lines 5-10).
Kaz teaches an electrode membrane unit for a fuel cell (Paragraph 0001, line 1), comprising a multilayer membrane with a first layer adjacent a cathode, a second layer against an anode, and a catalytic intermediate layer between the two (Paragraphs 0013-0014), wherein the catalytic intermediate layer may comprise platinum (Paragraph 0027, lines 1-2). This catalytic intermediate layer prevents oxidizer from reaching the anode side and fuel from reaching the cathode side, which would reduce the efficiency of the fuel cell (Paragraph 0012, lines 0012). The catalytic intermediate layer preferably has a thickness on the order of micrometers, so as to prevent it from adversely affecting the electrolytic properties of the membrane (Paragraph 0024). Specifically, it has a thickness of 1-5 µm (Paragraph 0037), and therefore reaches extends 0.5-2.5 µm from 
MPEP § 2144.05 I states “In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990)”.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the membrane taught by Berta in view of Lopez and Yamada to have the thin intermediate Pt layer taught by Kaz to prevent the catalytic layer from affecting the electrolytic properties of the membrane as well as preventing reduced efficiency due to oxidizer and fuel crossover. 
Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Berta in view of Lopez and Yamada, as applied to claim 1 above, and further in view of Cisar et al. (U.S. Patent No. 6,838,205), hereinafter Cisar.
Regarding claim 16, Berta in view of Lopez and Yamada teaches all the elements of the electrolyzer of claim 1 as stated above. Berta does not explicitly teach a method of generating hydrogen and oxygen from water, but does teach the electrolyzer (“fuel cell”) being used convert fluid streams into electricity, heat and reaction products (Paragraph 0002, lines 1-4), wherein a fluid stream containing a fuel is provided in contact with the anode (Paragraph 0028, lines 3-4) and an electrical potential difference is established across the membrane (Paragraph 0028, lines 4-8), converting a portion of the fluid streams at the anode and cathode into products (as shown in Fig. 7). The fluid streams preferably comprise hydrogen as the fuel and oxygen as an oxidizing species 
Cisar teaches a regenerative hydrogen-oxygen fuel cell (Abstract), which can function as both a water electrolyzer and a fuel cell (Col. 2, lines 9-12), wherein during its operation as an electrolyzer, water is provided in contact with the anode and an electrical potential difference across a membrane converts the water into hydrogen and oxygen at the cathode and anode respectively (Col. 9, lines 38-46), and during its operation as a fuel cell oxygen and hydrogen are introduced to the anode and cathode, respectively, and combine to form water (Col. 9, lines 47-54), essentially equivalent to the method taught by Berta stated above. In this regenerative cell operation, hydrogen and oxygen can be produced and stored during low power demand, and the polarization can be reversed when power is needed, using the stored oxygen and hydrogen to produce electrical power (Col. 5, lines 11-17).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method taught by Berta utilizing the electrochemical cell taught by Berta in view of Lopez and Yamada to be reversible as in the regenerative hydrogen-oxygen fuel cell system taught by Cisar in order to allow for integrated production and storage of fuel and oxidant during low energy demand periods which can then be utilized for energy production during high energy demand periods.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

Shane et al. (US. Patent No. 5,342,494) teaches an electrolysis cell for electrolyzing water to hydrogen and oxygen, comprising an ion exchange membrane impregnated with a platinum catalyst.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOFOLUWASO S JEBUTU whose telephone number is (571)272-1919.  The examiner can normally be reached on M-F 7:30am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luan Van can be reached on (571) 272-8521.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 






/M.S.J./Examiner, Art Unit 1795                                                                                                                                                                                                        
/ALEXANDER W KEELING/Primary Examiner, Art Unit 1795